DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.
 
Election/Restrictions
Claims 2, 3, 5, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 18 June 2021.

Claim Rejections - 35 USC § 103
Claims 1, 4, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lorentz et al. (US 2008/0090089 A1) in view of Johnson et al. (US 3,000,840).
	Lorentz et al. is directed to an aqueous coating composition comprising a film-forming polymer, i.e. coating base, and a silicone polyether (paragraphs 0004-0006).  The preferred film-forming polymers are latexes of vinyl and/or acrylic polymers (paragraphs 0024-0028).  The silicone polyether is added to the dispersion at 0.1 to 10 wt% relative to the dry weight of the latex (paragraph 0041).  The composition may contain a dispersant (paragraph 0056).  The composition may be applied to wood, cement-based materials, brick, or tile (paragraphs 0062-0064).  The composition may form a coating having a thickness of 2 mm (paragraph 0082), i.e. about 78 mil.  The coating reads on an architectural coating since it may be applied to architectural textiles (paragraph 0001).
	Lorentz et al. do not teach the inclusion of an ammonium compound or amine salt of hydrolyzed -olefin/maleic anhydride copolymer.  However, Lorentz et al. do teach that the composition may include a dispersant (paragraph 0056).
	Johnson et al. is directed to a water-based coating composition (paragraph 1, lines 9-11).  The composition comprises a dispersing agent comprising an ammonia salt of a copolymer of an alkylene and an anhydride (column 2, line 64-column 3, line 17).  Suitable alkylenes include ethylene and propylene (column 3, lines 41-44), i.e. -olefins.  The dispersing agent is contained at a concentration of 0.01 to 2 wt% (column 4, lines 67-73).
	It would have been obvious to one of ordinary skill in the art to use the dispersing agent of Johnson et al. as the dispersant in the coating of Lorentz et al. since the courts have held the selection of a known material (e.g. the dispersant of Johnson et al.) based on its suitability for its intended use (e.g. a dispersant in a water-based coating composition) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Additionally, one of ordinary skill in the art would expect the concentrations of the silicone polyether taught by Lorentz et al. and dispersing agent taught by Johnson et al. to overlap the ranges recited in claims 1 and 12.  In the absence of a showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art to use any concentration within the ranges taught by Lorentz et al. and Johnson et al.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lorentz et al. (US 2008/0090089 A1) in view of Johnson et al. (US 3,000,840) as applied to claim 1 above, and further in view of Bobsein et al. (US 2013/0158194 A1).
	Lorentz et al. taken in view of Johnson et al. suggest all the limitations of claims 10 and 11, as outlined above, except for the presence of a hydrophobic surface effect agent.  However, Lorentz et al. teach that their coating may contain a rheological agent (paragraph 0056).
	Bobsein et al. is directed to hydrophobically modified polyurethane for use as a rheology modifier in waterborne coating formulations (paragraph 0001).  
	It would have been obvious to one of ordinary skill in the art to use the polyurethane of Bobsein et al. as the rheological agent in the composition of Lorentz et al. since the courts have held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  The rheological agent of Bobsein et al. reads on a hydrophobic surface effect agent since it is a hydrophobic non-fluorinated urethane.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787